EXHIBIT 10.2
 
Polaris Industries Inc.
2007 Omnibus Incentive Plan
 
Article 1.  Establishment, Purpose, and Duration
 
1.1 Establishment.  Polaris Industries Inc., a Minnesota corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Polaris Industries Inc. 2007 Omnibus
Incentive Plan (hereinafter referred to as the “Plan”), as set forth in this
document.
 
This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Other Stock-Based
Awards.
 
The Plan was originally effective as of February 20, 2007 (the “Effective
Date”), which is the date on which the Plan was approved by the Board of
Directors of the Company. The plan was amended and restated by the Board of
Directors of the Company as of January 22, 2009. The Plan shall remain in effect
as provided in Section 1.3 hereof.
 
1.2 Purpose of This Plan.  The purpose of this Plan is to provide a means
through which the Company may provide Employees, Directors, and Third-Party
Service Providers of the Company and its Affiliates and Subsidiaries the
opportunity to receive compensation consistent with the Company’s compensation
goals.
 
1.3 Duration of This Plan.  Unless sooner terminated as provided herein, this
Plan shall terminate on the tenth (10th) anniversary of the Effective Date.
After this Plan is terminated, no Awards may be granted but Awards previously
granted shall remain outstanding in accordance with their applicable terms and
conditions and this Plan’s terms and conditions.
 
Article 2.  Definitions
 
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
 
2.1 “Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company), that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.
 
2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.
 
2.3 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.
 
2.4 “Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including, in each case, any amendment or modification thereof. The
Committee may provide for the use of electronic, internet or other nonpaper
Award Agreements, and the use of electronic, internet or other nonpaper means
for the acceptance thereof and actions thereunder by a Participant.
 
2.5 “Board” or “Board of Directors” means the Board of Directors of the Company.
 
2.6 “Cash-Based Award” means an Award, denominated in cash, as described in
Article 10.
 
2.7 “Change of Control” means any of the following:
 
(a) Any election has occurred of persons to the Board that causes at least
one-half of the Board to consist of persons other than (i) persons who were
members of the Board on the Effective Date and (ii) persons who were nominated
for election by the Board as members of the Board at a time when more than
one-half of the


1



--------------------------------------------------------------------------------



 



members of the Board consisted of persons who were members of the Board on the
Effective Date; provided, however, that any person nominated for election by the
Board at a time when at least one-half of the members of the Board were persons
described in clauses (i) and/or (ii) or by persons who were themselves nominated
by such Board shall, for this purpose, be deemed to have been nominated by a
Board composed of persons described in clause (i) (persons described or deemed
described in clauses (i) and/or (ii) are referred to herein as “Incumbent
Directors”); or
 
(b) The acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of a number of Company Voting
Securities (as defined below) equal to or greater than 35% of the Company Voting
Securities unless such acquisition has been designated by the Incumbent
Directors as an acquisition not constituting a Change in Control for purposes
hereof; or
 
(c) Any of the following: (i) a liquidation or dissolution of the Company;
(ii) a reorganization, merger or consolidation of the Company unless, following
such reorganization, merger or consolidation, (A) the Company is the surviving
entity resulting from such reorganization, merger or consolidation or (B) at
least one-half of the board of directors of the entity resulting from such
reorganization, merger or consolidation consists of Incumbent Directors; or
(iii) a sale or other disposition of all or substantially all of the assets of
the Company unless, following such sale or disposition, at least one-half of the
board of directors of the transferee consists of Incumbent Directors.
 
As used herein, “Company Voting Securities” means the combined voting power of
all outstanding voting securities of the Company entitled to vote generally in
the election of the Board.
 
2.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.
 
2.9 “Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board.
 
2.10 “Company” means Polaris Industries Inc., a Minnesota corporation, and any
successor thereto as provided in Article 19 herein.
 
2.11 “Covered Employee” means any Employee who is or may (as determined by the
Committee in its sole discretion) become a “Covered Employee,” as defined in
Code Section 162(m).
 
2.12 “Director” means any individual who is a member of the Board.
 
2.13 “Effective Date” has the meaning set forth in Section 1.1.
 
2.14 “Employee” means any individual designated as an employee of the Company,
its Affiliates, and/or its Subsidiaries on the payroll records thereof. An
Employee shall not include any individual during any period he or she is
classified or treated by the Company, Affiliate, and/or Subsidiary as an
independent contractor, a consultant, or any employee of an employment,
consulting, or temporary agency or any other entity other than the Company,
Affiliate, and/or Subsidiary, without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as, a common-law employee of the Company, Affiliate, and/or
Subsidiary during such period.
 
2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
 
2.16 “Fair Market Value” or “FMV” means as of any applicable date: (i) if the
Shares are listed on a national securities exchange or is authorized for
quotation on the National Association of Securities Dealers Inc.’s NASDAQ
National Market System (“NASDAQ/NMS”), the closing price, regular way, of the
Shares on such exchange or NASDAQ/NMS, as the case may be, or if no such
reported sale of the Shares shall have occurred on such date, on the next
preceding date on which there was such a reported sale; or (ii) if the Shares
are not listed for trading on a


2



--------------------------------------------------------------------------------



 



national securities exchange or authorized for quotation on NASDAQ/NMS, the
closing bid price as reported by the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), or if no such prices shall have been so
reported for such date, on the next preceding date for which such prices were so
reported; or (iii) if the Shares are not listed for trading on a national
securities exchange or authorized for quotation on NASDAQ, the last reported bid
price published in the “pink sheets” or displayed on the NASD Electronic
Bulletin Board, as the case may be; or (iv) if the Shares are not listed for
trading on a national securities exchange, or are not authorized for quotation
on NASDAQ/NMS or NASDAQ, or are not published in the “pink sheets” or displayed
on the NASD Electronic Bulletin Board, the Fair Market Value of the Shares as
determined in good faith by the Committee.
 
2.17 “Full-Value Award” means an Award other than in the form of an ISO, NQSO,
or SAR, and which is settled by the issuance of Shares.
 
2.18 “Grant Price” means the price established at the time of grant of an SAR
that is used to determine the amount of any payment due upon exercise of the
SAR.
 
2.19 “Incentive Stock Option” or “ISO” means an Option that is designated as an
Incentive Stock Option and that meets the requirements of Code Section 422, or
any successor provision.
 
2.20 “Insider” shall mean an individual who is, on the relevant date, an officer
or Director of the Company, or a more than ten percent (10%) beneficial owner
(within the meaning of Rule 16a-1(a) promulgated under the Exchange Act) of any
class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.
 
2.21 “Nonemployee Director” means a Director who is not an Employee.
 
2.22 “Nonemployee Director Award” means any NQSO, SAR, or Full-Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.
 
2.23 “Nonqualified Stock Option” or “NQSO” means an Option that is not an
Incentive Stock Option.
 
2.24 “Option” means an Award, as described in Article 6.
 
2.25 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
 
2.26 “Other Stock-Based Award” means an Award, denominated in Shares, as
described in Article 10.
 
2.27 “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.
 
2.28 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
 
2.29 “Performance Measures” means measures as described in Article 12 on which
the performance goals are based in order to qualify Awards as Performance-Based
Compensation.
 
2.30 “Performance Period” means the period of time during which the performance
goals must be met in order to determine the amount payable to, and/or the vested
interest of a Participant, with respect to an Award.
 
2.31 “Performance Share” means an Award, as described in Article 9, denominated
in Shares, the value of which at the time it is payable is determined as a
function of the extent to which corresponding performance criteria have been
achieved.
 
2.32 “Performance Unit” means an Award under Article 9 herein, denominated in
units, the value of which at the time it is payable is determined as a function
of the extent to which corresponding performance criteria have been achieved.


3



--------------------------------------------------------------------------------



 



2.33 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.
 
2.34 “Plan” means this Polaris Industries Inc. 2007 Omnibus Incentive Plan.
 
2.35 “Plan Year” means the calendar year.
 
2.36 “Prior Plans” mean the Polaris Industries Inc. 1995 Stock Option Plan, 1999
Broad-Based Stock Option Plan, Restricted Stock Plan, and 2003 Nonemployee
Director Stock Option Plan.
 
2.37 “Restricted Stock” means an Award, as described in Article 8, with respect
to which Shares are awarded on the date of grant of Award.
 
2.38 “Restricted Stock Unit” means an Award, as described in Article 8, with
respect to which Shares are awarded upon the satisfaction or lapse of the
restrictions applicable thereto.
 
2.39 “Share” means a share of common stock of the Company, par value $.01 per
share.
 
2.40 “Stock Appreciation Right” or “SAR” means an Award, as described in
Article 7.
 
2.41 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.
 
2.42 “Third-Party Service Provider” means any consultant, agent, advisor,
independent contractor, or other service provider who renders services to the
Company, a Subsidiary, or an Affiliate that: (a) are not in connection with the
offer and sale of the Company’s securities in a capital raising transaction, and
(b) do not directly or indirectly promote or maintain a market for the Company’s
securities.
 
Article 3.  Administration
 
3.1 General.  The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Participants, the Company, and all other interested
individuals.
 
3.2 Authority of the Committee.  The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
construing any ambiguous provision of the Plan or any Award Agreement, and,
subject to Article 17, adopting modifications and amendments to this Plan or any
Award Agreement, including without limitation, any that are necessary to comply
with the laws of the countries and other jurisdictions in which the Company, its
Affiliates, and/or its Subsidiaries operate.
 
3.3 Delegation.  The Committee may delegate to one or more of its members or to
one or more officers or employees of the Company, and/or its Subsidiaries and
Affiliates or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any individuals to whom it
has delegated duties or powers as aforesaid may employ one or more individuals
to render advice with respect to any responsibility the Committee or such
individuals may have under this Plan. The Committee may, by resolution,
authorize one or more officers of the Company to do one or both of the following
on the same basis as can the Committee: (a) designate Employees to be recipients
of Awards; and (b) determine the number of Shares or amount of cash subject to
any such Awards; provided, however, (i) the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an Employee who is an
Insider; (ii) the resolution providing such authorization sets forth the total
number of Shares and/or amount of cash subject to Awards that such officer(s)
may grant; and (iii) the officer(s) shall report periodically to the Committee
regarding the nature and scope of the


4



--------------------------------------------------------------------------------



 



Awards granted pursuant to the authority delegated. In addition, the Board may
exercise any of the powers and authority of the Committee under the Plan. In the
event of any delegation of authority under this Section 3.3, or exercise of
authority by the Board, references in the Plan to the Committee shall be deemed
to refer, as applicable, to the delegate of the Committee or to the Board.
 
Article 4.  Shares Subject to This Plan and Maximum Awards
 
4.1 Number of Shares Available for Awards.
 
(a) Subject to adjustment as provided in Section 4.4 herein, the maximum number
of Shares available for issuance to Participants under this Plan (the “Share
Authorization”) shall be:
 
(i) Two million seven hundred and fifty thousand (2,750,000) Shares, plus
 
(ii) The number of Shares subject to outstanding awards under the Company’s
Prior Plans as of the Effective Date to the extent that such Shares cease for
any reason to be subject to such awards (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested and nonforfeitable Shares). No further awards shall be made under the
terms of the Prior Plans on or after the Effective Date.
 
(b) No more than one hundred fifty thousand (150,000) Shares of the Share
Authorization may be issued pursuant to Full-Value Awards; provided, however, to
the extent that any Shares subject to outstanding Full-Value Awards under the
Prior Plans as of the Effective Date cease for any reason to be subject to such
awards as stipulated in Section 4.1(a)(ii) herein, shall also be grantable as
Full-Value Awards.
 
(c) The maximum number of Shares of the Share Authorization that may be issued
pursuant to ISOs under this Plan shall be two million seven hundred and fifty
thousand (2,750,000) Shares.
 
4.2 Share Usage.  Shares covered by an Award shall only be counted against the
Share Authorization to the extent they are issued; provided, however, the full
number of Shares subject to a Stock Appreciation Right granted that are settled
by the issuance of Shares shall be counted against the Share Authorization,
regardless of the number of Shares actually issued upon settlement of such Stock
Appreciation Right. Furthermore, any Shares withheld to satisfy tax withholding
obligations on Awards issued under the Plan and Shares withheld to pay the
exercise price of Awards under the Plan shall be counted against the Share
Authorization. Any Shares related to Awards which terminate by expiration,
forfeiture, cancellation, or otherwise without the issuance of such Shares, are
settled in cash in lieu of Shares, or are exchanged with the Committee’s
permission, prior to the issuance of Shares, for Awards not involving Shares,
shall not reduce the Share Authorization. The Shares available for issuance
under this Plan may be authorized and unissued Shares.
 
4.3 Annual Award Limits.  Unless and until the Committee determines that an
Award to a Covered Employee shall not be intended to qualify as
Performance-Based Compensation, subject to the adjustment in accordance with
Section 4.4, in any Plan Year, no Participant shall be granted Options in
respect of more than 600,000 Shares, Full-Value Awards in respect of
125,000 Shares or Cash-Based Awards in respect of more than $7,000,000.
 
4.4 Adjustments in Authorized Shares.  In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure,
number of outstanding Shares or distribution (other than normal cash dividends)
to shareholders of the Company, or any similar corporate event or transaction,
the Committee, in order to prevent dilution or enlargement of Participants’
rights under this Plan, shall make equitable and appropriate adjustments and
substitutions, as applicable, to or of the number and kind of Shares that may be
issued under this Plan or under particular forms of Awards, the number and kind
of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Annual Award Limits, and other value
determinations applicable to outstanding Awards.
 
The Committee may also make appropriate adjustments in, or modify, the terms of
any Awards under this Plan in connection with, or in anticipation of, any of the
foregoing corporate events or transactions, including


5



--------------------------------------------------------------------------------



 



adjustments and/or modifications of performance goals, changes in the length of
Performance Periods and changes in the expiration dates of Options or SARs. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under this Plan.
 
Subject to the provisions of Article 17 and notwithstanding anything else herein
to the contrary, without affecting the Share Authorization, the Committee may
authorize the issuance or assumption of benefits under this Plan in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate
(including, but not limited to, a conversion of equity awards into Awards under
this Plan in a manner consistent with paragraph 53 of FASB Interpretation
No. 44), subject to compliance with the rules under Code Sections 422 and 424,
as and where applicable.
 
Article 5.  Eligibility and Participation
 
5.1 Eligibility.  Individuals eligible to participate in this Plan include all
Employees, Directors, including Nonemployee Directors, and Third-Party Service
Providers.
 
5.2 Actual Participation.  Subject to the provisions of this Plan, the Committee
may, from time to time, select from all eligible individuals, those individuals
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of, any and all terms permissible by law, and the amount of each Award.
 
Article 6.  Stock Options
 
6.1 Grant of Options.  Subject to the terms and provisions of this Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion, provided that ISOs may be granted only to eligible Employees of the
Company or of any parent or subsidiary corporation (as permitted under Code
Sections 422 and 424).
 
6.2 Award Agreement.  Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares with respect to which the Option is exercisable, the conditions
upon which the Option shall become vested and/or exercisable, and such other
provisions as the Committee shall determine which are not inconsistent with the
terms of this Plan. The Award Agreement also shall specify whether the Option is
intended to be an ISO or an NQSO.
 
6.3 Option Price.  The Option Price for each Option shall be determined by the
Committee in its sole discretion and shall be specified in the Award Agreement;
provided, however, the Option Price on the date of grant must be at least equal
to one hundred percent (100%) of the FMV of the Shares with respect to which the
Option is exercisable, as determined on the date of grant. For this purpose, the
date of grant of an Option shall be the date on which the Committee (or, if
authorized pursuant to Section 3.3, an authorized officer of the Company)
approves such Option, or such later date as the Committee (or such officer) may
specify in such authorization.
 
6.4 Term of Options.  Each Option granted to a Participant shall expire at such
time as the Committee shall determine, as specified in the Award Agreement;
provided, however, that no Option shall be exercisable later than the tenth
(10th) anniversary of the date of its grant.
 
6.5 Exercise of Options.  Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
 
6.6 Payment.  Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
 
A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company, in full as determined by the Committee
in its discretion, in the manner set forth in the Award Agreement, which shall
be one or more of the following: (a) in cash or its equivalent; (b) by tendering
(either by actual delivery or attestation) previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the Option Price
(provided that except


6



--------------------------------------------------------------------------------



 



as otherwise determined by the Committee, the Shares that are tendered must have
been held by the Participant for at least six (6) months (or such other period,
if any, as the Committee may permit) prior to their tender to satisfy the Option
Price if acquired under this Plan or any other compensation plan maintained by
the Company or have been purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by the withholding of a number of Shares having
a Fair Market Value on the date of exercise equal to the Option Price; (e) any
other method approved or accepted by the Committee in its sole discretion or
(f) by a combination of (a), (b), (c), (d), and/or (e).
 
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
 
6.7 Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws or under the requirements of any stock exchange or
market upon which such Shares are then listed and/or traded, or under any blue
sky or state securities laws applicable to such Shares.
 
6.8 Termination of Employment.  Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment with or provision
of services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
 
6.9 Notification of Disqualifying Disposition.  If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
 
6.10 Change in Control.  Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Options
outstanding on the date of such Change in Control shall become immediately and
fully exercisable.
 
Article 7.  Stock Appreciation Rights
 
7.1 Grant of SARs.  Subject to the terms and conditions of this Plan, SARs may
be granted to Participants at any time and from time to time in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee, in its sole discretion.
 
The Grant Price for each grant of an SAR shall be determined by the Committee
and shall be specified in the Award Agreement; provided, however, the Grant
Price on the date of grant must be at least equal to one hundred percent (100%)
of the FMV of the Shares with respect to which the SAR is exercisable, as
determined on the date of grant. For this purpose, the date of grant of an SAR
shall be the date on which the Committee (or, if authorized pursuant to
Section 3.3, an authorized officer of the Company) approves such SAR, or such
later date as the Committee (or such officer) may specify in such authorization.
 
7.2 SAR Agreement.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.
 
7.3 Term of SAR.  The term of an SAR granted under this Plan shall be determined
by the Committee, in its sole discretion, and except as determined otherwise by
the Committee and specified in the SAR Award Agreement, no SAR shall be
exercisable later than the tenth (10th) anniversary date of its grant.
 
7.4 Exercise of SARs.  SARs granted under this Article 7 shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which terms and restrictions need not be the
same for each grant or for each Participant.


7



--------------------------------------------------------------------------------



 



7.5 Settlement of SAR Amount.  Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:
 
(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price; by
 
(b) The number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
 
7.6 Termination of Employment.  Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.
 
7.7 Other Restrictions.  The Committee may impose such restrictions on any
Shares acquired pursuant to the exercise of an SAR granted under this Article 7
as it may deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws or under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, or under any blue sky or state securities laws applicable
to such Shares.
 
7.8 Change in Control.  Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all SARs
outstanding on the date of such Change in Control shall become immediately and
fully exercisable.
 
Article 8.  Restricted Stock and Restricted Stock Units
 
8.1 Grant of Restricted Stock or Restricted Stock Units.  Subject to the terms
and provisions of this Plan, Restricted Stock and/or Restricted Stock Units may
be granted to Participants in such amounts and upon such terms as shall be
determined by the Committee in its sole discretion.
 
8.2 Restricted Stock or Restricted Stock Unit Agreement.  Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.
 
8.3 Other Restrictions.  The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable securities laws or under the requirements
of any stock exchange or market upon which such Shares are listed or traded, or
under any blue sky or state securities laws applicable to such Shares or minimum
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Stock or Restricted Stock Units.
 
To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
 
Except as otherwise provided in this Article 8 or in the applicable Award
Agreement, Shares of Restricted Stock covered by each Restricted Stock Award
shall become freely transferable by the Participant after all conditions and
restrictions applicable to such Shares have been satisfied or lapse (including
satisfaction of any


8



--------------------------------------------------------------------------------



 



applicable tax withholding obligations), and Restricted Stock Units shall be
paid in cash, Shares, or a combination of cash and Shares as the Committee, in
its sole discretion shall determine.
 
The Company may place on any certificate representing Shares issued to a
Participant pursuant to this Section 8.3 any such legend(s) as the Company or
the Committee may deem appropriate.
 
8.4 Certificate Legend.  In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:
 
The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Polaris Industries Inc. 2007
Omnibus Incentive Plan, and in the associated Award Agreement. A copy of this
Plan and such Award Agreement may be obtained from Polaris Industries Inc.
 
8.5 Voting Rights.  Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by law,
Participants holding Shares of Restricted Stock granted hereunder shall have the
right to exercise full voting rights with respect to those Shares during the
Period of Restriction. A Participant shall have no voting rights with respect to
any Restricted Stock Units granted hereunder.
 
8.6 Termination of Employment.  Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.
 
8.7 Section 83(b) Election.  The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code
Section 83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.
 
8.8 Change in Control.  Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all
restrictions applicable to Restricted Stock or Restricted Stock Units shall
terminate fully.
 
Article 9.  Performance Units/Performance Shares
 
9.1 Grant of Performance Units/Performance Shares.  Subject to the terms and
provisions of this Plan, Performance Units and/or Performance Shares may be
granted to Participants in such amounts and upon such terms as shall be
determined by the Committee in its sole discretion.
 
9.2 Value of Performance Units/Performance Shares.  Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will,
subject to the terms and conditions of this Plan, determine the value and/or
number of Performance Units/Performance Shares that will be paid out to the
Participant.
 
9.3 Earning of Performance Units/Performance Shares.  Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.


9



--------------------------------------------------------------------------------



 



9.4 Form and Timing of Payment of Performance Units/Performance Shares.  Payment
of earned Performance Units/Performance Shares shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
 
9.5 Termination of Employment.  Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Performance Units and/or
Performance Shares following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination.
 
9.6 Change in Control.  Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Performance
Units and Performance Shares shall immediately become fully vested.
 
Article 10.  Cash-Based Awards and Other Stock-Based Awards
 
10.1 Grant of Cash-Based Awards.  Subject to the terms and provisions of the
Plan, Cash-Based Awards may be granted to Participants in such amounts and upon
such terms as shall be determined by the Committee in its sole discretion.
 
10.2 Other Stock-Based Awards.  The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
 
10.3 Value of Cash-Based and Other Stock-Based Awards.  Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met, subject to the terms and
conditions of the Plan.
 
10.4 Payment of Cash-Based Awards and Other Stock-Based Awards.  Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.
 
10.5 Termination of Employment.  The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, such provisions may be included in an agreement entered into
with each Participant, but need not be uniform among all Awards of Cash-Based
Awards or Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.
 
Article 11.  Transferability of Awards
 
11.1 Transferability.  Except as provided in Section 11.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of


10



--------------------------------------------------------------------------------



 



descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void.
 
11.2 Committee Action.  The Committee may, in its discretion, determine that
notwithstanding Section 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8).
 
11.3 Domestic Relations Orders.  Without limiting the generality of
Section 11.1, and notwithstanding Section 11.2, no domestic relations order
purporting to authorize a transfer of an Award shall be recognized as valid.
 
Article 12.  Performance Measures
 
12.1 Performance Measures.  The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:
 
(a) Net earnings or net income (before or after taxes);
 
(b) Earnings per share or earnings per share growth, total units, or unit
growth;
 
(c) Net sales, sales growth, total revenue, or revenue growth;
 
(d) Net operating profit;
 
(e) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);
 
(f) Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);
 
(g) Earnings before or after taxes, interest, depreciation, and/or amortization;
 
(h) Gross or operating margins;
 
(i) Productivity ratios;
 
(j) Share price or relative share price (including, but not limited to, growth
measures and total shareholder return);
 
(k) Expense targets;
 
(l) Margins;
 
(m) Operating efficiency;
 
(n) Market share or change in market share;
 
(o) Customer retention or satisfaction;
 
(p) Working capital targets; and
 
(q) Economic value added or EVA® (net operating profit after tax minus the sum
of capital multiplied by the cost of capital).
 
Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparable companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.


11



--------------------------------------------------------------------------------



 



12.2 Evaluation of Performance.  The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
 
12.3 Adjustment of Performance-Based Compensation.  Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
 
12.4 Committee Discretion.  In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.
 
Article 13.  Nonemployee Director Awards
 
Nonemployee Directors may only be granted Awards under the Plan in accordance
with this Article 13 and such Awards shall not be subject to management’s
discretion. From time to time, the Board shall set the amount(s) and type(s) of
equity awards that shall be granted to all Nonemployee Directors on a periodic,
nondiscriminatory basis pursuant to the Plan, as well as any additional
amount(s), if any, to be awarded, also on a periodic, nondiscriminatory basis,
based on each of the following: the number of committees of the Board on which a
Nonemployee Director serves, service of a Nonemployee Director as the chair of a
Committee of the Board, service of a Nonemployee Director as Chair of the Board,
or the first selection or appointment of an individual to the Board as a
Nonemployee Director. Subject to the foregoing, the Board shall grant such
Awards to Nonemployee Directors and any Nonemployee Chair of the Board, and
grant New Nonemployee Director Awards, as it shall from time to time determine.
 
Article 14.  Dividends and Dividend Equivalents
 
Any Participant selected by the Committee may be granted dividends or dividend
equivalents based on the dividends declared on Shares that are subject to any
Award, other than an Option, SAR, unearned Performance Unit or unearned
Performance Share, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. The dividends or
dividend equivalents may be subject to any limitations and/or restrictions
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.
 
Article 15.  Beneficiary Designation
 
Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid or exercised by the
Participant’s executor, administrator, or legal representative.


12



--------------------------------------------------------------------------------



 



Article 16.  Rights of Participants
 
16.1 Employment.  Nothing in this Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries, to terminate any Participant’s employment or service on the Board
or to the Company or its Affiliates or Subsidiaries at any time or for any
reason not prohibited by law, nor confer upon any Participant any right to
continue his employment or service as a Director or Third-Party Service Provider
for any specified period of time.
 
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 17, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
 
16.2 Participation.  No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
 
16.3 Rights as a Shareholder.  Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.
 
Article 17.  Amendment, Modification, Suspension, and Termination
 
17.1 Amendment, Modification, Suspension, and Termination.  Subject to
Section 17.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, (i) neither the Option Price
of an Option nor the Grant Price of an SAR may be lowered, (ii) a new Award may
not be granted in exchange for the cancellation of an outstanding Award, and
(iii) no Option or SAR for which the Option Price or Grant Price, as applicable,
is less than the Fair Market Value of the Shares underlying the Option or SAR,
may be cancelled in exchange for a cash payment. In addition, no material
amendment of this Plan shall be made without shareholder approval if shareholder
approval is required by law, regulation, or stock exchange rule.
 
17.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  The Committee shall make equitable and appropriate adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.4 hereof) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. Nothing in this
Section 17.2 shall be construed to limit the Committee’s authority under
Section 12.2.
 
17.3 Awards Previously Granted.  Notwithstanding any other provision of this
Plan to the contrary (other than Section 17.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.
 
17.4 Amendment to Conform to Law.  Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any present or future
law relating to plans of this or similar nature (including, but not limited to,
Code Section 409A), and to the administrative regulations and rulings
promulgated thereunder.
 
Article 18.  Withholding
 
18.1 Tax Withholding.  The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes,


13



--------------------------------------------------------------------------------



 



domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan.
 
18.2 Share Withholding.  With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares or any other taxable event arising as a result of an Award
granted hereunder, Participants may elect, subject to the approval of the
Committee, as set forth in the applicable Award Agreement, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the amount required to be withheld. All such elections shall be irrevocable,
made in writing, and signed by the Participant, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.
 
Article 19.  Successors
 
All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Article 20.  General Provisions
 
20.1 Forfeiture Events.
 
(a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.
 
(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve (12) month period following the first public issuance or filing with the
United States Securities and Exchange Commission (whichever just occurred) of
the financial document embodying such financial reporting requirement.
 
20.2 Legend.  The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares, including the legends described in Sections 8.3 and 8.4.
 
20.3 Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
20.4 Severability.  In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
 
20.5 Requirements of Law.  The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


14



--------------------------------------------------------------------------------



 



20.6 Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:
 
(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
 
(b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
 
20.7 Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
20.8 Investment Representations.  The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
 
20.9 Employees Based Outside of the United States.  Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees, Directors, or Third-Party Service Providers, the
Committee, in its sole discretion, shall have the power and authority to:
 
(a) Determine which Affiliates and Subsidiaries shall be covered by this Plan;
 
(b) Determine which Employees, Directors, or Third-Party Service Providers
outside the United States are eligible to participate in this Plan;
 
(c) Modify the terms and conditions of any Award granted to Employees,
Directors, or Third-Party Service Providers outside the United States to comply
with applicable foreign laws;
 
(d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.9 by the Committee shall be attached to this Plan document as
appendices; and
 
(e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.
 
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
 
20.10 Uncertificated Shares.  To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
 
20.11 Unfunded Plan.  Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.
 
20.12 No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.


15



--------------------------------------------------------------------------------



 



20.13 Retirement and Welfare Plans.  Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards, may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and nonqualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.
 
20.14 Deferred Compensation.  Notwithstanding any other provision of the Plan,
the Committee may cause any Award to comply with or to be exempt from
Section 409A of the Code and may interpret this Plan in any manner necessary to
ensure that Awards under the Plan comply with or are exempt from Section 409A of
the Code. In the event that the Committee determines that an Award should comply
with or be exempt from Section 409A and that a Plan provision or Award Agreement
provision is necessary to ensure that such Award complies with or is exempt from
Section 409A of the Code, such provision shall be deemed included in the Plan or
such Award Agreement.
 
20.15 Nonexclusivity of this Plan.  The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
 
20.16 No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
 
20.17 Governing Law.  The Plan and each Award Agreement shall be governed by the
laws of the State of Minnesota, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of
Minnesota, to resolve any and all issues that may arise out of or relate to this
Plan or any related Award Agreement.


16